Citation Nr: 9927519	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-06 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
September 1967, from January 1977 to January 1979, and from 
April 15, 1991, to April 16, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a April  1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for asthma.


FINDINGS OF FACT

1.  The veteran currently has asthma.

2.  The onset of asthma was in 1985.

3.  The veteran was employed in 1985 by the Department of the 
Air Force, the Alabama Air National Guard, as a civilian.

4.  Asthma was not incurred during a period of active duty or 
active duty for training.


CONCLUSION OF LAW

Service connection may not be granted for asthma under the 
law.  38 U.S.C.A. § 101(2), (21), (22), (24); 1110, 1131 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic entitlement to compensation for veterans for 
service-connected disabilities derives from 38 U.S.C. § 1110, 
which provides, in part, as follows:  "For disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service . . . the United States will 
pay to any veteran thus disabled . . . compensation as 
provided in this subchapter . . . ."  38 U.S.C.A. § 1110 
(West 1991) (emphasis added).  See 38 U.S.C.A. §§ 1112, 
1113(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.306 (1998).  
The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2) (West 1991); see also 
38 C.F.R. § 3.1(d) (West 1991).  The term "active military, 
naval, or air service" is defined to include, inter alia, 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 1991); see also 38 C.F.R. § 3.6(a) (1998). 
The term "active duty for training" includes, inter alia, 
certain full time duty in the Air National Guard, including 
duty under certain sections of Title 32, United States Code.  
38 U.S.C.A. § 101(22)(C) (West 1991); see also 38 C.F.R. 
§ 3.6(c)(3) (1998); see Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998).

In this case, the veteran served on active duty from August 
1959 to September 1967, from January 1977 to January 1979, 
and from April 15, 1991, to April 16, 1991.  Evidence in the 
claims file -- specifically, NGB Form 131, Request and 
Authorization for Active Duty/Active Duty for Training/Full 
Time Training (ANG) -- shows that the veteran was ordered to 
Active Duty for Training under section 505 of Title 32 for 
one day plus required travel time in October 1979 and for two 
days plus required travel time in December 1979.  Similarly, 
a Special Order of the Alabama National Guard shows that the 
veteran was deployed for special training under section 505 
of Title 32 from August 18, 1990, to August 20, 1990.  
Section 505 of Title 32 pertains to Army and Air Force 
schools and field exercises.  See 32 U.S.C. § 505 (1994).

Evidence in the claims file also reflects that the veteran 
was employed in a civilian capacity for both the Department 
of the Navy and the Department of the Air Force from 1968 to 
1992, except for a period of active duty in the Marine Corp 
from January 1977 to January 1979.  In this regard, the Board 
notes that a letter, dated September 23, 1997, to the RO from 
Willard G. Hill, Col, AL ANG, reflects that the veteran 
"performed the following service:

U.S. Marine Corps		8/25/59 - 9/4/67
Dept of Navy (Civilian)	6/24/68 - 8/1/69 (CSRS)
Dept of AF, TAG-AL	4/26/70 - 1/21/77 (Civilian) 
(CSRS)
U.S. Marine Corps		1/7/77 - 1/6/79
Dept of AF, TAG-Al	1/8/79 - 10/31/92 (Civilian) 
(CSRS)."

Other evidence in the file, including documents dated in the 
1980s and 1990s, showing Federal Civil Service personnel 
actions, such as within-grade increases and performance 
awards, reflect that such actions were taken under Title 5 of 
the United States Code, not under Title 32.

Service medical records from the periods of active duty 
reflect no evidence of asthma.  The veteran testified at a 
March 1997 personal hearing before a VA hearing officer that 
the onset of asthma was in 1985.  Medical evidence in the 
claims file confirms this testimony.  Specifically, a 
February 1992 outpatient consultation reflects that the 
veteran "was in good health until approximately 1985, at 
which time he began to note shortness of breath, 
'smothering,' and sneezing around fumes at his workplace."  
The examiner noted that the veteran had worked since 1973 at 
the Birmingham Air National Guard Base at the Birmingham 
Airport where he was exposed to fumes from paint.  The 
examiner's impression was that the veteran had asthma and 
that "he suffers from isocyanate induced occupational 
asthma."

On a periodic (nonflying) examination conducted in May 1992 
by the Air National Guard, the examiner noted the veteran's 
history of having been diagnosed with asthma in 1985 and that 
his condition progressively worsened over the years.  The 
examiner also noted that the veteran had applied for 
Workman's Compensation due to occupational induced asthma and 
that he had been advised that his application had been 
approved and that "Workman's Compensation presently paying 
for physician charges and medications."  A Medical Board 
Report, dated May 17, 1992, reflects that the approximate 
date of origin of asthma was 1985 and that the disorder was 
not incurred while the veteran was entitled to basic pay, 
that it existed prior to service, and was not aggravated by 
service.

Thus, based on the medical evidence of record, Board finds 
that the veteran currently has asthma and that the onset of 
asthma was in 1985.  Moreover, the Board finds -- based on 
the evidence pertaining to the veteran's employment in 1985, 
particularly the letter from Willard G. Hill of the Alabama 
Air National Guard, -- that the veteran was employed in 1985 
by the Department of the Air Force, the Alabama Air National 
Guard, as a civilian.  See Cahall v. Brown, 7 Vet. App. 232, 
237 (1994) (noting that Board was correct in finding that 
only official service department records can establish if and 
when an individual was serving on active duty, active duty 
for training, and inactive duty for training.).  Moreover, 
the medical evidence of record attributed the development of 
asthma to exposure to paint fumes in the veteran's civilian 
workplace at the Birmingham Air National Guard Base.  Thus, 
asthma was not incurred during a period of active duty or 
active duty for training but rather during a period of 
civilian employment.  Accordingly, the Board concludes that 
service connection may not be granted for asthma under the 
law.  38 U.S.C.A. § 101(2), (21), (22), (24); 1110, 1131 
(West 1991); see Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for asthma is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

